SiebeckeR, C. J.
(dissenting). I cannot concur in the opinion of the court. The stipulation of the parties is construed by the court as not affecting the competency and admissibility of the evidence of the defendants who were not made parties to the action against Lezvis. The stipulation entered into by the different defendants to the numerous actions when the action against Lezvis was called for trial shows that these different actions were to “be deemed as one action” for the purpose of the trial of the issues of fraud raised by all the defendants. The pleadings in all the actions presented the inquiry whether or not the stock subscriptions were secured from all the defendants in the different actions by fraudulent representations of plaintiff's agent, Nickol. It was alleged in all these cases that Nickol made the false and fraudulent representations that the plaintiff was a corporation doing business in Milwaukee, that it had a building there in which it was conducting a business, and that plaintiff in the following January would have a milk train collect the milk of the subscribers of stock, take it to Milwaukee, and market it. I am convinced that the parties intended to make the evidence of the making" of such alleged fraudulent representations to all of the defendants separately competent to prove that Nickol, in substance, made these representations to each defendant for the purpose of securing the stock subscriptions and the notes, and that the circuit court properly construed the stipulation to this effect. The evidence offered, when considered in'this light, it seems to me, abundantly sustains the circuit court’s conclusion that the weight of the evidence is overwhelmingly against the finding of the jury that the agent, Nickol, did not make such alleged false representations to the defendant Lezvis. The trial court was peculiarly well qualified to pass upon the weight and credibility of all the witnesses, and *475his decision in this case should not be disturbed for the reason that it is not clearly wrong.
Vinje, J. I concur in the foregoing dissenting opinion by Mr. Chief Justice Siebecker.
A motion for a rehearing was denied, with $25 costs, on July 13, 1921.